Citation Nr: 1546050	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-44 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for Graves' disease, also claimed as a thyroid condition.

2.  Entitlement to service connection for eczema, also claimed as dermatitis.

3.  Entitlement to service connection for left epicondylitis.

4.  Entitlement to service connection for a left hip condition.

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, also claimed as low back pain.

7.  Entitlement to service connection for left ear hearing loss.

8.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In April 2014 the Board denied service connection for Graves' disease and remanded the remaining issues.  At present, the remanded issues have not been recertified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the remanded issues, the Board declines to take any further action on those issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)).  Thus, the only issue addressed herein is the Veteran's claim for service connection for Graves' disease.

The Veteran appealed the Board's April 2014 denial of service connection for Graves' disease to the United States Court of Appeals for Veterans Claims (Court), which, in an April 2015 memorandum decision, vacated the Board's April 2014 decision on the issue and remanded the case for further development.  In its April 2015 decision, the Court determined, among other things, that the scope of the Veteran's claim was unsettled, that the Board "made no effort to identify or describe [the etiological process that leads to Graves' disease]," and that the Board apparently failed to recognize that the Veteran's weight gain during service could be an in-service manifestation of a thyroid condition.  Thus, the Board will remand this matter to the Agency of Original Jurisdiction (AOJ) for compliance with the Court's decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed service connection for a thyroid condition.  The record indicates the presence of multiple diagnoses affecting the Veteran's thyroid, including Graves' disease.  Although there is no in-service diagnosis of any thyroid problem, in order to comply with the Court's 2015 decision an examination is necessary to determine the nature of the Veteran's current thyroid condition and the relationship of any currently diagnosed thyroid disability to service.  Any outstanding VA treatment records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:


1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his thyroid symptomatology.  The Veteran should also be asked whether and where he is receiving treatment for his thyroid condition.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain any treatment records identified by the Veteran or generated by VA that concern the Veteran.

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine;
 
a) the current condition of the Veteran's thyroid and any associated diagnoses; and  

b) whether it is at least as likely as not that any such diagnosed thyroid condition is related to or had its onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4.  Then readjudicate the issue.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


